205 F.2d 113
BEECHER,v.SMITHSON et al.
No. 13693.United States Court of Appeals, Ninth Circuit.
June 12, 1953.

S. P. Beecher, in pro.  Per., for appellant.
John J. Ripple, Spokane, Wash., for appellee Smithson.
Before DENMAN, Chief Judge, and ORR and POPE, Circuit Judges.
PER CURIAM.


1
Appellee Smithson moves to dismiss Beecher's appeal, notice of which was filed on December 15, 1952, on the grounds (1) that the appeal bond as security for costs on appeal required by Fed.  Rules Civ. Proc. rule 73(c), 28 U.S.C.A. has not been filed; (2) although the notice of appeal was filed on December 15, 1952, the designation of the record to be printed was not made or served until April 28, 1953, thus violating Fed.  R. Civ. P. rule 75(a); (3) The designation of the record made does not 'distinctly and accurately refer to the pages of the original certified record' as required by Rule 19-6 of the Rules of this court, so that the clerk cannot ascertain definitely which portions of the record should be printed and the appellee cannot make a proper counter-designation.


2
These facts constitute a proper basis for a dismissal of the appeal.  Fed. R. Civ. P. rule 73(a).


3
The appeal is ordered dismissed.